Case 5:21-cr-00036-MTT-CHW Document1 Filed 06/09/21 Page 1of4

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF GEORGIA
MACON DIVISION

UNITED STATES OF AMERICA INDICTMENT NO, 3. 2!-CR~ 3b

Vv. 18 U.S.C. § 1623(a)
Perjury
TOMMIE LANARDO HOLLOWAY,

a/k/a “Kane” FILED UNDER SEAL

Newer’ Newpee” NoepeeNpeSegpe eet ae”

THE GRAND JURY CHARGES THAT:
COUNT ONE
Perjury
18 U.S.C. § 1623(a)
On or about March 3, 2021, in Bibb County, within the Middle District of Georgia, the
defendant,

TOMMIE LANARDO HOLLOWAY,
a/k/a “Kane,”

while under oath as a witness in a hearing before the United States Magistrate Court of the Middle
District of Georgia entitled United States v. Prentice Bond, Case No. 5:21-cr-009, knowingly did
make a false material declaration, that is to say:

1. At the time and place aforesaid, the Court was engaged in a detention hearing of the
aforementioned case. It was material to the said hearing that the Court ascertain if
PRENTICE BOND, the defendant of the detention hearing, had any firearms in his
home and possessed firearms in furtherance of a drug trafficking crime.

2, At the time and place alleged, TOMMIE LANARDO HOLLOWAY, while under

oath before the United States Magistrate Court, did knowingly make the following
Case 5:21-cr-00036-MTT-CHW Document1 Filed 06/09/21 Page 2 of 4

statement in response to questions posed by the Defense Counsel (“DC”) of

PRENTICE BOND with respect to the aforesaid material matter as follows:

de:

HOLLOWAY:

pe:

HOLLOWAY:

de:

HOLLOWAY:

De:

HOLLOWAY:

De:

HOLLOWAY:

De:

HOLLOWAY:

DC:

HOLLOWAY:

DC:

HOLLOWAY:

pe:

I know you might not know the exact date, but, like, a month of
some sort? Was it October?

Yeah, it was October.

Okay. All right. And did you bring any guns into Mr. Bond’s
residence?

Yes.

All right. What guns did you bring into his residence?
My, um, I want to say that was my Glock.

Okay.

And my—my mini-Draco.

I’m sorry, you said “Draco”?

Yeah, my mini-Draco.

A Glock and a Draco, okay.

And—the other two? They was small caliber guns.

Okay. All right. So, what was the reason you brought these guns
over to Mr. Bond’s house?

He was—like I said, they were getting ready to go out of town, and
they were going to be gone maybe—probably about a—maybe a
week or so.

Okay.

And, like I said, ve been shot before during a home invasion.

Okay.
Case 5:21-cr-00036-MTT-CHW Document1 Filed 06/09/21 Page 3 of 4

HOLLOWAY: I didn’t want to---I always been cautious about that ever
since,
DC: Do you're saying that you brought them because you were

going to be staying there?
HOLLOWAY: Yes, yes, I was going to be there for---for a couple of days.
3. The aforesaid testimony of TOMMIE LANARDO HOLLOWAY, as he then and
there well knew and believed, was faise in that TOMMIE LANARDO HOLLOWAY
knew that that the four firearms that were seized from PRENTICE BOND’s residence
on October 8, 2020, belonged and were possessed by PRENTICE BOND.

Ali in violation of Title 18, United States Code, Section 1623(a).
A TRUE BILL.

s/ Foreperson of the Grand Jury
FOREPERSON OF THE GRAND JURY

Presented by:

, A
IK

Marcela C, Matéo

Assistant United States Attorney

Special Assistant for Middle District of
Georgia

Acting Under the Authority Conferred by 28
ULS.C. § 5

       

 

Néah J. Abrams
Assistant United States Attorney

Special Assistant for Middle District of
Georgia

Acting Under the Authority Conferred by 28
ULS.C. § 515

 

 
Case 5:21-cr-00036-MTT-CHW Document1 Filed 06/09/21 Page 4 of 4

Filed in open court this Q day of June 2021,

Deputy Clerk

 

 

 
